           Case 2:19-bk-58153                     Doc 7       Filed 12/26/19 Entered 12/26/19 15:35:16                                       Desc Main
                                                              Document     Page 1 of 10
Fill in this information to identify your case:

Debtor 1              Frederick Littlejohn, Jr.

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       SOUTHERN DISTRICT OF OHIO                                                                            Check if this is an
                                                                                                                                                   amended filing


B 103B
Application to Have the Chapter 7 Filing Fee Waived                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).

Part 1:      Tell the Court About Your Family and Your Family's Income

1. What is the size of your                       Check all that apply:
   family?
   Your family includes you, your                       You
   spouse, and any dependents
                                                        Your spouse
   listed on Schedule J: Your
   Expenses (Official Form 106J).                       Your dependents                           0                                      1
                                                                                         How many dependents?           Total number of people

2. Fill in your family’s average                                                                                                             That person’s average
   monthly income.                                                                                                                           monthly net income
                                                                                                                                             (take-home pay)
    Include your spouse’s income if your
    spouse is living with you, even if your          Add your income and your spouse’s income. Include
    spouse is not filing.                            the value (if known) of any non-cash governmental
    Do not include your spouse’s income              assistance that you receive, such as food stamps
    if you are separated and your spouse             (benefits under the Supplemental Nutrition Assistance
    is not filing with you.                          Program) or housing subsidies.                               You................         $               169.00

                                                     If you have already filled out Schedule I: Your Income,
                                                     see line 10 of that schedule.                                Your spouse            +     $                 0.00

                                                                                                                  Subtotal.........            $              169.00

                                                     Subtract any non-cash governmental assistance that
                                                     you included above.                                                                 -     $                 0.00

                                                     Your family’s average monthly net income                     Total...............         $              169.00

                                                                                          Type of assistance
3. Do you receive non-cash governmental                      No
   assistance?
                                                             Yes. Describe.........



4. Do you expect your family’s average                       No                           Hoping to get another job.
   monthly net income to increase or                         Yes. Explain. ...........
   decrease by more than 10% during the
   next 6 months?

5. Tell the court why you are unable to pay the filing fee in                             Currently living with family and covering own living
   installments within 120 days. If you have some additional                              expenses. Expenses exceed income and income varies
   circumstances that cause you to not be able to pay your filing fee in                  week to week. Payment of filing fee would constitute a
   installments, explain them.
                                                                                          hardship.




B 103B (Official Form 103B)                              Application to Have the Chapter 7 Filing Fee Waived                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 2:19-bk-58153                 Doc 7        Filed 12/26/19 Entered 12/26/19 15:35:16                                 Desc Main
                                                           Document     Page 2 of 10
Debtor 1        Frederick Littlejohn, Jr.                                          Case number (if known)


Part 2: Tell the Court About Your Monthly Expenses
6. Estimate your average monthly expenses.

    Include amounts paid by any government assistance
    that you reported on line 2.                                        $                                   400.00

    If you have already filled out Schedule J, Your Expenses,
    copy line 22 from that form.

7. Do these expenses cover anyone                 No
   who is not included in your family             Yes. Identify who.....
   as reported in line 1?


8. Does anyone other than you                     No
   regularly pay any of these
   expenses?                                      Yes. How much do you regularly receive as contributions? $         0.00   monthly

    If you have already filled out
    Schedule I: Your Income, copy the
    total from line 11.

9. Do you expect your average                     No                         Expenses will increase if able to get another job.
   monthly expenses to increase or
                                                  Yes. Explain. ..........
   decrease by more than 10%
   during the next 6 months?


Part 3: Tell the Court About Your Property
If you have already filled out Schedule A/B: Property (Official Form 106A/B) attach copies to this application and go to Part 4.

10. How much cash do you have?
    Examples: Money you have in your wallet,
    in your home, and on hand when you file
    this application                                 Cash:                                $

11. Bank accounts and other
    deposits of money?                                                       Institution name:                                          Amount:
    Examples: Checking, savings,
    money market, or other financial      Checking account:                                                                             $
    accounts; certificates of deposit;
    shares in banks, credit unions,       Savings account:                                                                              $
    brokerage houses , and other          Other financial accounts:                                                                     $
    similar institutions. If you have     Other financial accounts:                                                                     $
    more than one account with the
    same institution, list each. Do
    not include 401(k) and IRA
    accounts.

12. Your home? (if you own it outright
    or are purchasing it)                                                                                              Current value:       $
                                                  Number Street
      Examples: House, condominium,                                                                                    Amount you
      manufactured home, or mobile                                                                                     owe on
      home                                                                                                             mortgage and
                                                                                                                       liens:               $
                                                  City                                 State            Zip Code

13. Other real estate?                                                                                                 Current value:       $
                                                  Number Street
                                                                                                                       Amount you
                                                                                                                       owe on
                                                                                                                       mortgage and
                                                                                                                       liens:               $
                                                  City                                 State            Zip Code

14. The vehicles you own?                     Make:                                                                    Current value:       $
                                              Model:
      Examples: Cars, vans, trucks            Year:                                                                    Amount you           $
B 103B (Official Form 103B)                            Application to Have the Chapter 7 Filing Fee Waived                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 2:19-bk-58153                   Doc 7          Filed 12/26/19 Entered 12/26/19 15:35:16                                    Desc Main
                                                               Document     Page 3 of 10
Debtor 1        Frederick Littlejohn, Jr.                                        Case number (if known)

                                                                                                                           owe
      sports utility vehicles, motorcycles,    Mileage                                                                     on liens:
      tractors, boats
                                               Make:                                                                       Current value:        $
                                               Model:
                                               Year:                                                                       Amount you
                                                                                                                           owe                   $
                                               Mileage                                                                     on liens:

15. Other assets?                       Describe the other assets:                      Current value:                 $
    Do not include household                                                            Amount you owe
    items and clothing.                                                                 on liens:                      $

16. Money or property due you?            Who owes you the money or property?                 How much is owed?              Do you believe you will likely
                                                                                                                             receive payment in the next 180
                                                                                                                             days?
      Examples: Tax refunds, past
                                                                                                                                 No
      due or lump sum alimony,
      spousal support, child support,                                                     $                                      Yes. Explain:
      maintenance, divorce or
      property settlements, Social
      Security benefits, workers
      compensation, personal injury
      recovery                                                                            $

Part 4:       Answer These Additional Questions
17. Have you paid anyone for                   No
    services for this case,
                                               Yes. Whom did you pay? Check all that apply:                                            How much did you pay?
    including filling out this
    application, the bankruptcy                     An Attorney
    filing package, or the                          A bankruptcy petition preparer, paralegal, or typing service
    schedules?                                      Someone else
                                                                                                                                       $                       0.00

18. Have you promised to pay or                No                                                                                             How much do you
    do you expect to pay
                                               Yes. Whom do you expect to pay? Check all that apply:                                            expect to pay?
    someone for services for your
    bankruptcy case?                                An Attorney
                                                    A bankruptcy petition preparer, paralegal, or typing service
                                                    Someone else
                                                                                                                                       $                       0.00

19. Has anyone paid someone on                 No
    your behalf for services for
                                               Yes. Who was paid on your behalf?               Who paid?                                         How much did
    this case?
                                                 Check all that apply:                         Check all that apply:                         someone else pay?
                                                    An Attorney                                    Parent
                                                    A bankruptcy petition preparer,                Brother or sister
                                                paralegal, or typing service                       Friend
                                                    Someone else                                   Pastor or clergy
                                                                                                   Someone else                        $                       0.00

20. Have you filed for
                                        No                                                                             Case
    bankruptcy within the
    last 8 years?                       Yes.        District                          When                             Number
                                                                                               MM/ DD/ YYYY
                                                                                                                       Case
                                                    District                          When                             Number
                                                                                               MM/ DD/ YYYY
                                                                                                                       Case
                                                    District                          When                             Number
                                                                                               MM/ DD/ YYYY




B 103B (Official Form 103B)                           Application to Have the Chapter 7 Filing Fee Waived                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 2:19-bk-58153                 Doc 7        Filed 12/26/19 Entered 12/26/19 15:35:16                          Desc Main
                                                           Document     Page 4 of 10
Debtor 1        Frederick Littlejohn, Jr.                                       Case number (if known)

Part 5:       Sign Below
  By signing here under penalty of perjury, I declare that I cannot afford to pay the filing fee either in full or in installments. I also declare that
  the information I provided in this application is true and correct.

x   /s/ Frederick Littlejohn, Jr.                                    x
    Frederick Littlejohn, Jr.
    Signature of Debtor 1                                                Signature of Debtor 2

    Date    December 26, 2019                                            Date




B 103B (Official Form 103B)                          Application to Have the Chapter 7 Filing Fee Waived                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 2:19-bk-58153                     Doc 7        Filed 12/26/19 Entered 12/26/19 15:35:16               Desc Main
                                                               Document     Page 5 of 10
Debtor 1         Frederick Littlejohn, Jr.                                     Case number (if known)


Fill in this information to identify the case:

Debtor 1              Frederick Littlejohn, Jr.
                      First Name                 Middle Name                Last Name
Debtor 2
(Spouse, if filing)   First Name                 Middle Name                Last Name

United States Bankruptcy Court for the:          SOUTHERN DISTRICT OF OHIO

Case number
  (if known)




Order on the Application to Have the Chapter 7 Filing Fee Waived

After considering the debtor’s Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B), the court orders
that the application is:


   GRANTED. However, the court may order the debtor to pay the fee in the future if developments in administering the
                     bankruptcy case show that the waiver was unwarranted.

   DENIED. The debtor must pay the filing fee according to the following terms:
                                    You must pay...                    On or before this date...
                                    $
                                                                       Month/ day/ year
                                    $
                                                                       Month/ day/ year
                                    $
                                                                       Month/ day/ year
                                 + $
                                                                       Month/ day/ year
                    Total           $

           If the debtor would like to propose a different payment timetable, the debtor must file a motion promptly with a
           payment proposal. The debtor may use Application for Individuals to Pay the Filing Fee in Installments (Official
           Form 103A) for this purpose. The court will consider it.

           The debtor must pay the entire filing fee before making any more payments or transferring any more property to
           an attorney, bankruptcy petition preparer, or anyone else in connection with the bankruptcy case. The debtor
           must also pay the entire filing fee to receive a discharge. If the debtor does not make any payment when it is due,
           the bankruptcy case may be dismissed and the debtor’s rights in future bankruptcy cases may be affected.

   Scheduled for hearing.

           A hearing to consider the debtor's application will be held
           on                             at               AM/PM at
                Month/ day/ year                                       Address of courthouse

           If the debtor does not appear at this hearing, the court may deny the application.



                                                                     By the court:
                                                                                     United States Bankruptcy Judge




B 103B (Official Form 103B)                            Application to Have the Chapter 7 Filing Fee Waived               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
               Case 2:19-bk-58153                     Doc 7           Filed 12/26/19 Entered 12/26/19 15:35:16                                          Desc Main
                                                                      Document     Page 6 of 10
 Fill in this information to identify your case and this filing:

 Debtor 1                   Frederick Littlejohn, Jr.
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF OHIO

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                             amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       GMC                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Yukon                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:       2003                                          Debtor 2 only                                            Current value of the       Current value of the
           Approximate mileage:            >140,000                  Debtor 1 and Debtor 2 only                               entire property?           portion you own?
           Other information:                                        At least one of the debtors and another
          Vehicle is not running - problem
          unknown. KBB values at $3625.                              Check if this is community property                                        $0.00                     $0.00
          Given age, believe repair costs                            (see instructions)

          likely exceed value of vehicle.
          BMV told Debtor that car still
          titled to dealership, Destiny's
          Auto, and would not provide
          him with duplicate title.


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                         $0.00


 Part 3: Describe Your Personal and Household Items

Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 2:19-bk-58153                        Doc 7          Filed 12/26/19 Entered 12/26/19 15:35:16                     Desc Main
                                                                     Document     Page 7 of 10
 Debtor 1       Frederick Littlejohn, Jr.                                                           Case number (if known)

 Do you own or have any legal or equitable interest in any of the following items?                                                 Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
        No
        Yes. Describe.....

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Cell phone                                                                                                     $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Cothing and accessories                                                                                      $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Hearing aids                                                                                                 Unknown



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $1,200.00



Official Form 106A/B                                                   Schedule A/B: Property                                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 2:19-bk-58153                                    Doc 7             Filed 12/26/19 Entered 12/26/19 15:35:16                                Desc Main
                                                                                     Document     Page 8 of 10
 Debtor 1          Frederick Littlejohn, Jr.                                                                                        Case number (if known)

 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Credit Union                                                                $22.75


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              Retirement                                          OPERS                                                                     $366.60


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............              Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 2:19-bk-58153                        Doc 7          Filed 12/26/19 Entered 12/26/19 15:35:16                      Desc Main
                                                                     Document     Page 9 of 10
 Debtor 1       Frederick Littlejohn, Jr.                                                                Case number (if known)

        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Estimated 2019 tax refund based upon
                                                             withholding to date                                                                  $1,000.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                         Surrender or refund
                                                                                                                                     value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


Official Form 106A/B                                                   Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:19-bk-58153                              Doc 7           Filed 12/26/19 Entered 12/26/19 15:35:16                                               Desc Main
                                                                             Document      Page 10 of 10
 Debtor 1         Frederick Littlejohn, Jr.                                                                                             Case number (if known)

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $1,389.35


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $1,200.00
 58. Part 4: Total financial assets, line 36                                                                    $1,389.35
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $2,589.35             Copy personal property total             $2,589.35

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $2,589.35




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
